DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	Applicant’s amendment filed March 11, 2020 amending claims 1-4, 12, 14-16, 22-25, 27-30, 38, 40-44 and 52, and cancelling claims 6-11, 17-21, 26, 32-37 and 46-51 is acknowledged.  Accordingly, claims 1-5, 12-16, 22-25, 27-31, 38-45 and 52-54 are pending.

Restriction/Election Requirement
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-5, 12-14, 27-31, 38-45 and 52-54, drawn to methods of inhibiting apoptosis, increasing gene editing rates, or increasing cell survival rates during genetic modification of a porcine cell to inactivate a PERV gene by providing PFT and bFGF to the porcine cells before, during or after genetic modification.  
Group 2, claims 15-16 and 22-25, drawn to engineered porcine cells comprising a programmable nuclease programmed to cut a PERV gene, exogenous PFT and bFGF.
Groups 1 and 2 listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups 1 and 2 lack unity because even though they share the technical feature of a porcine cell with genetically modified PERV genes, PFT and bFGF, the technical feature is not a special technical feature because it does not make a contribution over the prior art in view of Ihry (US 20180245065, filed November 1, 2017 and priority to November 1, 2016) and Yang (Yang et al., Science (2015), 350(6264): 1101-1104 and Supplemental material, cited on IDS filed July 31, 2019).  
In provisional application 62415712, Ihry describes methods to increase the efficiency of genome editing by inhibiting TP53 ([005]; FIG. 8C).  Ihry also teaches using pifithrin (i.e., PFT) to inhibit TP53 during genome editing ([0011], [00156]).  Ihry also teaches treating cells with bFGF during gene targeting with Cas9 ([00248]).  Ihry also teaches the methods can be used for gene editing in pigs ([0028]).  Ihry also teaches “among various species, various cell types may be used such as . . . epithelial” ([00213]).  In the provisional application 62415712, Ihry does not teach or suggest using Cas9 to specifically target PERV genes in porcine cells.  
Yang teaches using CRISPR-Cas9 to disrupt PERV genes in the porcine kidney epithelial cell line PK15 (Abstract).  It would have been obvious to one skilled in the art to use pifithrin and bFGF during Cas9-mediated gene disruption as taught in Ihry to specifically disrupt PERV genes in porcine cells as taught in Yang because it would have amounted to a simple combination of known gene-editing and cell culture components by known means to yield predictable results.  Both Ihry and Yang are directed to gene editing in mammalian cell lines, while Ihry expressly teaches epithelial cells can be modified.  Thus, one skilled in the art would have a reasonable expectation of success of using pifithrin and bFGF for Cas9 gene editing in the porcine epithelial cell lines of Yang.  One would be motivated to do so in order to increase the efficiency of gene editing by Cas9 as taught in Ihry.    
Thus, there is an a posteriori lack of unity.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The groups of species listed below do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  
Species Group A: Claims 4, 5, 15, 16, 30, 31, 44, 45 refer to a nuclease.  The claims are not so limited to a specific nuclease and therefore refer to a genus of possible nucleases.  Possible nucleases species are recited in claims 5, 16, 31 and 45 and indicated in the specifications in page 5, ¶3 through page 6, ¶1.  The common feature of the nucleases is their function to cleave DNA in a sequence-specific manner in cells; however, the feature is not special in view of Ihry, which describes CRISPR/Cas, Meganuclease, ZFNs and TALENs to edit genomes in cells, including porcine cells ([0034] and [0036]-[0037]).  Therefore, there is an a postiori lack of unity.  

Applicant’s Response
The species restrictions are as follows: 
Regarding Species Group A, Applicant must elect one nuclease from the list of nucleases in claims 5, 16, 31 and 45 or from the specification page 5, ¶3 through page 6, ¶1.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  4, 15, 30, and 44.

Means For Traversal
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Product-Process Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636